Citation Nr: 1514424	
Decision Date: 04/03/15    Archive Date: 04/09/15	

DOCKET NO.  11-04 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The case came to the Board from the St. Petersburg, Florida, RO.  A personal hearing was held before the undersigned at the St. Petersburg RO in February 2015.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss as likely as not had its origin as the result of exposure to noise at hazardous levels during his period of active military service.  

2.  The Veteran's chronic tinnitus as likely as not had its origin as the result of exposure to that same noise at hazardous levels responsible for his current sensorineural hearing loss.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, the Veteran's bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  With resolution of reasonable doubt in the appellant's favor, the Veteran's chronic tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran on various occasions of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  Currently, there is no evidence that additional records have yet to be requested, or that an additional VA examination is in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at a Travel Board hearing before the undersigned Veterans Law Judge in February 2015, as well as service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  



Service Connection

The Veteran in this case seeks entitlement to service connection for hearing loss and tinnitus.  In pertinent part, it is contended that the Veteran's current hearing loss and tinnitus is a result of exposure to noise at hazardous levels during his period of service in the Republic of Vietnam.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2014).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Finally, for the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

In the present case, pertinent evidence of record is the effect that, for a period of one year, the Veteran served in the Republic of Vietnam.  During that time, the Veteran served as a mortarman/infantryman, and received the Combat Infantryman Badge.  Accordingly, his exposure to noise at hazardous levels is conceded.  

Service treatment records disclose that, at the time of a service separation examination in August 1968, an audiometric evaluation revealed pure tone air conduction threshold levels, in decibels as follows:  

Hertz
250
500
1,000
2,000
4,000
8,000
Right Ear
    5
    0
       5
     15
     25
       0
Left Ear
    5
    5
     10
     40
     25
       0

Significantly, at the time of service separation, no pertinent diagnosis was noted.  

During the course of VA outpatient treatment in mid-November 2008, it was noted that the Veteran had bilateral hearing loss, and that he was in Vietnam in 1967, where he served in the Infantry and sustained "heavy mortar attacks."  Reportedly, at the time of his discharge from service, he underwent a private audiometric evaluation, which revealed a 33 percent hearing loss.  Unfortunately, at that time, the Veteran did not purchase hearing aids.  Nor did he have a copy of his private audiometric evaluation.  According to the Veteran, he had been experiencing a gradual decrease in his hearing through the years.  The Veteran denied any tinnitus or ear infections.

When seen in the context of a VA audiology consultation approximately one week later, the Veteran reported progressive hearing loss in both ears, with difficulty hearing in groups and in background noise situations.  Once again, the Veteran denied any problems with ear infections and tinnitus, and similarly denied any problems with vertigo.  When questioned, the Veteran gave a positive history of military noise exposure.  An audiometric examination revealed hearing within normal limits through 500 Hertz, sloping to a mild to moderately severe sensorineural hearing loss, with excellent word recognition ability in both ears.  Noted at the time of evaluation was that the Veteran's hearing loss exceeded the age-adjusted population norms, and was significant enough to warrant amplification.  

At the time of a VA audiometric examination in January 2009, which examination involved a full review of the Veteran's claims folder, it was noted that the Veteran had undergone prior hearing evaluations in service, and that his hearing was within normal limits at service entrance.  However, at service separation, there was a mild hearing loss at 2,000 Hertz in the left ear, as well as a borderline normal notch bilaterally at 4,000 Hertz.  Noted at the time was that the etiology of the Veteran's mild hearing loss was at least as likely as not due to military noise exposure.  

When questioned, the Veteran gave a positive history of military noise exposure while serving in a special mortar platoon, during the course of which he encountered "many combat situations."  The Veteran denied any civilian noise exposure, though he did report working as an automobile mechanic for 35 years.  When further questioned, the Veteran denied any otologic history, though he did give a positive history of intermittent tinnitus, which, according to the Veteran, resembled a low pitch hum in both ears, somewhat worse on the right than the left, and more noticeable in quiet.  According to the Veteran, his tinnitus was first detected in 1993, "when his children left for college and the house was less noisy."  

Audiometric evaluation revealed pure tone air conduction threshold levels, in decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
  15
     30
     50
     50
     70
Left Ear
  15
     35
     55
     55
     65

Speech recognition ability was 100 percent in the Veteran's right ear, and 96 percent in the left ear.  Noted at the time of examination was that audiometric results in November 2008 and currently showed a mild to moderately severe sensorineural hearing loss across the tested frequencies from 250 to 8,000 Hertz bilaterally.  According to the evaluating audiologist, the etiology of the Veteran's hearing loss was at least as likely as not due to civilian noise history and the normal aging process, and less likely than not due to military noise exposure.  Moreover, any further decrease in hearing thresholds would be at least as likely as not due to additional civilian noise history and the normal aging process.  

At the time of a private otologic and audiometric examination in September 2014, the Veteran gave a history of hearing loss since 1968 following a two-year stint in the Artillery in Vietnam.  Reportedly, according to the Veteran's records, his preinduction physical examination of October 1965 revealed excellent hearing.  However, on his separation examination in May 1968, a full audiological evaluation showed a 16-decibel loss in the left ear, and an 11-decibel loss in the right ear.  Reportedly, the Veteran's hearing had become progressively worse over the years, with the result that he had received hearing aids from the VA in 2008.  According to the Veteran, he had experienced "ringing in his ears" since that time.  However, he was currently experiencing no problems with dizziness or vertigo.  

On physical examination, the Veteran's external auditory canals were patent, with no evidence of any canal wall swelling or hyperemia and no discharges.  Both tympanic membranes were intact and compliant, and no middle ear fluid was noted.  Nor was there any evidence of any mastoid swelling or tenderness.  Audiometric examination revealed a bilaterally symmetrical moderate to severe sensorineural hearing loss, with speech discrimination ability of 80 percent on the right and left.  The pertinent diagnosis noted was bilateral sensorineural hearing loss, probably noise induced, and tinnitus.  In the opinion of the examining physician, based on the Veteran's records from the VA, his hearing loss was most probably related to loud noise exposure in the military.  This was particularly the case given the fact that, at the time of the Veteran's preinduction physical examination in 1965, his hearing was excellent, while on separation in 1968, he exhibited an average 16 decibel hearing loss in the left ear, and an average 11 decibel hearing loss in the right ear.

As noted above, there exists some ambiguity regarding the exact nature and etiology of the Veteran's hearing loss and tinnitus.  However, based on the evidence of record, there is no question that, during the Veteran's service as an infantryman/mortarman in the Republic of Vietnam, he experienced rather significant exposure to noise at hazardous levels.  While at the time of the aforementioned VA audiometric examination in January 2009, the Veteran's hearing loss was alternately described as due to military noise exposure, civilian noise exposure, and the "normal aging process," as of the time of a private otologic/audiometric examination in September 2014, which examination involved a review of at least a portion of the Veteran's medical records, it was the opinion of the examining physician that the Veteran's hearing loss was "most probably related" to loud noise exposure in the military.  

The Veteran argues that, on those occasions when he denied problems with tinnitus, he did not understand that "tinnitus" was the medical term for the rushing sound in his ears.  Moreover, to the extent the Veteran currently suffers from tinnitus, that pathology may not reasonably be dissociated from the same acoustic trauma responsible for the Veteran's sensorineural hearing loss.  Based on a review of the entire evidence of record, and with a resolution of all reasonable doubt in the Veteran's favor, it is the opinion of the Board that the Veteran's current bilateral sensorineural hearing loss and tinnitus had their origin during his period of active military service.  Accordingly, an award of service connection for those disabilities is in order.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for chronic tinnitus is granted.  


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


